Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of a non-provisional application on 12/13/2020 and filing of a continuation application on  9/12/2017. The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claims 1-20 are pending in the case. 
Claim Interpretation
3. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  " the specified collaboration site configured to facilitate collaboration " and " the homepage configured to provide the first features"  and "generating the updated collaboration site, which is configured to provide a specified feature" in claims 17, 18 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the " the specified collaboration site configured to facilitate collaboration"  limitation finds support in para 41-43, 57 and 72 by incorporating collaboration functions into a website. The “ homepage configured to provide the first features" limitation finds support in para 49-53 by showing how links to other sites can be added to the collaboration home page. Finally, the "generating the updated collaboration site, which is configured to provide a specified feature" limitation finds support in para 62 and 66, as providing a feature in a website that users would consider of value.  Therefore, this action does not include a rejection under 35. U.S.C. 112(b). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5. 	Claim(s) 1-2, 4-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler et. al. U.S. Publication No. 20180124129 filed Oct. 31, 2016, in further  view of Murali et. al. U.S. Patent No. 11042600 filed May 30, 2017. 

With regard to Independent claim 1, and dependent claim 2, Geisler teaches a system comprising: memory; and one or more processors coupled to the memory and configured to: 
generate a specified collaboration site that provides first features or generating a homepage of the specific collaboration site, the specified collaboration site configured to facilitate collaboration among users of the specified collaboration site (See Fig 2a, Para 20-22, 25, as a collaboration application 142 as a web interface (Para 32) in browser (Para 36) with a homepage (Para 41). Geisler teaches presenting a webpage with features such as content (any content type, Para 21), chat groups, events and menu options, etc. (fig 2a-3d and Para 21-22 and Para 62). As explained in the present application specification (Para 48-50), examples of features that can be added can be a document, as an added feature, or sections such as web parts that provide access to content (e.g. news, quick links, etc. Therefore, in accordance with MPEP 2111.01, the features of Geisler, as displayed links and events are consistent with the present application specification that features are or can be links or web parts. 
determine whether one or more second features that are available to be provided by the specified collaboration site have a statistical likelihood of adding value to the users that is greater than or equal to a likelihood threshold based at least in part on knowledge of operations performed by the users with regard to at least some of the first features; (See Para 38, Fig. 2a-3d). Geisler teaches the level of collaboration greater than a threshold collaboration value for a chat (Fig. 2b, Para 43) and then a determination is made as to whether to recommend to a user (Fig. 2c) of additional chat groups (second features) with the respective shared folders in (Fig. 2a), which results in (Fig 2d) that the user accepts and adds groups to the homepage for Acme Inc. (See Para 43-44 and Fig. 3a-3d, where the user it prompted by the system to add a new group). Geisler teaches determining the collaboration value is based on interaction data (Para 46), where the value to a user is during reviewing and editing content (Para 47). As shown in Para 49-62, Geisler determines interactions with different content types and then applies a weight determined by the amount of collaboration for each type (Para 63-67).  In response, the group recommendation module uses and compares the shared collaboration value of a folder to a collaboration value set by an administrator and if the collaboration value is higher than the threshold then the module recommends to the user to create a new group with access to shared content. (Para 67-68). Alternatively, threshold values can be the top or most shared groups or by rank (Para 69).
generate an updated collaboration site or generate an updated homepage, which is based at least in part on the specified collaboration site or homepage of the site, to provide the one or more second features in addition to at least some of the first features based at least in part on a determination that the one or more second features have the statistical likelihood of adding value to the users that is greater than or equal to the likelihood threshold; (See Fig. 2a-3d, where Geisler shows the homepage collaboration site where a new site is generated with the new features added after the system recommends to the user to add a shared folder and a new chat group ( See Para 43-69 and 73-78).
Geisler does not teach or suggest
present a preview of the updated collaboration site or homepage by present a preview of the homepage for viewing by one or more persons associated with the specified collaboration site; 
and present an offer to the one or more persons to replace the specified collaboration site or homepage with the updated collaboration site or homepage.
Nonetheless, Murali is analogous art to Geisler and, as Murali is directed to generating web pages with different features or functions. (See col. 2). Murali teaches webpages may be presented to a user with options to select features to add to a webpage (col. 2, lines 50-60). Murali teaches features can be components (text boxes) or dimensions of said text box or color or shape (col. 1, lines 50-67, see also other features col. 9). Murali teaches the user can set rules for each feature to be added to a page (col. 3, lines 1-45) such as when an webpage latency is above or below a threshold, then determining to generate a page with no video in the former situation. Murali teaches features can be for enlargement of objects and for the display of text (col 3-4). Murali also teaches tracking the selection of features as to which had a substantial amount of purchasing thereafter or usage (col. 4, lines 30-35). Murali also teaches device characteristics can play a roll in which version of the webpage is delivered and rendered depending on the user rule selections (col. 4, lines 35-67). Murali expressly states the user can configure the rule set with specific characteristics and features that then causes a web page to be generated (col. 5, lines 1-67).  Through the user interface the system can provide recommendations of rules and characteristics the user may prefer (col. 4, lines 55-67) and then the page generation module can generate pages with features and feature characteristics (col. 7, lines 40-67).  Murali teaches rule conditions may include any manner of data or information associated with a device or a webpage (col. 8, lines 10-15). Murali teaches presenting different page depending on the selected rule, feature and characteristic (col. 8-9).  Murali teaches the user, via an interface, the user can include one or more features into a page, and associated rules to a page (col. 11, lines 30-67). Murali teaches that during the user input to select features, notifications can be provided as to indicate which features do not result in much use thereafter (col. 12, bottom) or rules that are experimental for the purposes of statistically checking to see if the proposed feature is used or not (col. 13). Further, Murali provides previews of the portion of the webpage including the new feature to be added to the page and where optionally the default features can also be included in the same page (col. 13, lines 45-67). Murali teaches presenting the feature to a user (col. 13 bottom) so that they can select the offered preview page or change it (col. 14, top). Murali teaches also verifying the user by ID and account and then generating a page for the user based on features, feature characteristics and rules for the user where metric data is used to determine the effectiveness of certain features in webpages and rule conditions are applied (col. 16-17) to indicate which software components are to be added to a page and then the page is generated. The combination of Geisler’s collaboration page that allows a user to add features with Murali user interface to configure features to be added to a page and then previewed to a user would allow the user to control which features are added to a page. 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Geisler and Murali in front of them to modify Geisler’s user interface to include a preview of changes being added to a page and at least a prompt or offer to select the change. The motivation to combine Geisler with Murali first comes from Geisler to permit modification of various types of content items from various native applications on a device such as a word processor or image editor (Para 74) where it is advantageous for users to communicate changes to other user when features change (Para 46-47) and recommend said changes based on user interface interactions to which Murali suggests a user can decide by previewing the page whether or not the feature is effective and acceptable or not and then allow the user to modify it (col. 13, bottom to col. 14, top). 
 With respect to dependent claim 4, as indicated in the above discussion Geisler in view of Murali teaches each element of claim 1 
Geisler does not teach wherein the one or more processors are configured to: present a preview button that is selectable to cause the preview of the updated collaboration site to be presented for viewing by at least one of the one or more persons; and present the preview of the updated collaboration site for viewing by the one or more persons based at least in part on selection of the preview button. However, it would have been obvious to the skilled artisan prior to the effective date of the invention in view of Murali to provide a preview button because Murali teaches a server may provide a preview of one or more webpages for the purposes of viewing depicting the changes in a site to a user so that they can decide if the feature is correct or not (col. 13, bottom to col. 14, top). 
 With respect to dependent claim 5, Geisler teaches the system of claim 1, wherein the one or more processors are further configured to: present an interface element that is selectable to cause information regarding the one or more second features to be presented for viewing by at least one of the one or more persons; and present the information regarding the one or more second features based at least in part on selection of the interface element (See Fig. 2a-3d, where the interface presents options to the user to add to a page for their viewing). 
With respect to dependent claim 6, Geisler teaches the system wherein the information comprises at least one of: a description of functionality of each of the one or more second features; an explanation of how to set up the one or more second features; or an explanation of how to use the one or more second features. (See Fig. 2a-3d, where the interface presents options to the user to add to a page for their viewing, where explanation is to accept or deny as instructions to the user on how to add). 
With respect to dependent claim 7, as indicated in the above discussion Geisler in view of Murali teaches each element of claim 1. 
 Geisler does not specifically teaches the system of claim 1, wherein the one or more processors are configured to: generate the updated collaboration site, which is configured to provide a specified feature of the one or more second features in lieu of a designated feature of the first features; and map attributes of the specified feature to attributes of the designated feature. However, it would have been obvious to the skilled artisan prior to the effective date of the invention in view of Murali to provide a different feature instead of a designated feature because a device for example cannot display the page meant for a first version display and thus a second version is generated and presenting the page to a user without delay or present option the is more likely to be used by the user. (See col. 8-9, col 12 bottom). 
With respect to dependent claim 8, Geisler teaches the system of claim 1, wherein the one or more processors are further configured to: determine a first performance metric associated with the specified collaboration site, the first performance metric measured during a first period of time;  (See Para 50). 
determine a second performance metric associated with the updated collaboration site, the second performance metric measured during a second period of time that follows the first period of time;  (See Para 51, viewed since its creation) 
compare the first performance metric and the second performance metric to determine whether the second performance metric is greater than the first performance metric by an amount that exceeds a difference threshold (See Para 49-68). Geisler teaches any number of features can be measured, and weights attached to each. Thus if the weight assigned to the second metric is greater, then the collaboration value will be higher and the system will make a recommendation to change the page.  
and provide the updated collaboration site as a template for creation of a new collaboration site based at least in part on a determination that the second performance metric is greater than the first performance metric by an amount that exceeds the difference threshold (See Para 68-69,when the threshold is exceeded then the new page is generated with the new feature (See Fig 2d and 3d). 

6. 	Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Murali  as applied to claim 1 and 8 above, and further in view of Acuna et al. U.S. Publication No. 20160299912 published Oct 13, 2016.

With respect to dependent claim 3, as indicated in the above discussion Geisler in view of Murali teach each element of claim 1 and 8. 
Geisler in view of Murali do not teach  wherein the one or more processors are configured to: present a setting button that is selectable to cause the updated homepage to be set as a homepage of the updated collaboration site; and set the updated homepage to be the homepage of the updated collaboration site based at least in part on selection of the setting button.
However, Acuna is analogous art to Murali and Geisler in that Acuna is also directed to tools to be more effective in collaboration (Para 16) in a browser (Para 12-14). Acuna teaches a user can decide that they want a different homepage based on usage patterns (Para 14). The user can, while on a page cause a page to be set to a homepage (Para 14). Acuna states a user can change homepages based on time, location and usage at their desire (Para 14). More specifically, Acuna tracks usage patterns (much like Geisler and Murali) for time spent on a given page and then once a threshold amount of time has been spent on a web page, it can be set as a homepage (Para 16). Acuna states that user can be using any one of a desktop, laptop, network computer, PDA or other device type (Para 20) while viewing the webpage. Acuna teaches determining geographical locations, much like Geisler, for the purposes of configuring a webpage for users (See Acuna Para 20-22, and Geisler Para 49 and Murali Col. 9, lines 1-40) in a given place and time (Acuna Para 27-28). If the user spends more time on a given page, or over a threshold amount of time then the page is stored with a location and time (Para 28-29). Acuna teaches determining the device location and comparing to matched pages in a database. If no matches are found, then a default page is sent (Para 35). The default can be user customized (Para 36).  However, if a match is found within the radius of the actual location, then the most frequently accessed page is presented as the homepage (Para 37) at that time and location. Acuna teaches multiple homepages can be displayed at once and based on whether the user navigates away or stays on the page, then the system determines by usage which page is the homepage (Para 38-41). Thus, by user action on open tabs (Para 37) or a matched URL in a list can change the default page (Para 36) to a new homepage by activity on the page in selecting the URL then not navigating away from it. The combination of Geislers browser pages (Geisler Para 32) displaying any content of a URL (Geisler Para 36) with Acunas homepage settings would allow the user to set and view a different homepage depending upon usage, time and location.   
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Geisler, Acuna and Murali in front of them to modify Geisler’s and Muralis webpages to be set as a homepage for the purposes of allowing a user to have a stored page to return to for reuse or preference (Acuna Para 14). The motivation to combine Geisler with Murali first comes from Geisler to permit modification of various types of content items from various native applications on a device such as a word processor or image editor (Para 74) where it is advantageous for users to communicate changes to other user when features change (Para 46-47) and recommend said changes based on user interface interactions to which Murali suggests a user can decide by previewing the page whether or not the feature is effective and acceptable or not and then allow the user to modify it (col. 13, bottom to col. 14, top). 


With respect to claim 11, claim 11 reflect method claims outlining a set of steps or a process in substantially similar manner as those outlined in system claim 3. Therefore, claim 11 in further view of the following is rejected along the same rationale, as claim 3. (See Geisler device fig. 5, with a processor  and a system fig. 1(Para 18-40 and 70-80)). 
With respect to claims 9-10 and 12-16, claims 9-10 and 12-16 reflect method claims outlining a set of steps or a process in substantially similar manner as those outlined in system claims 1-8. Therefore, claims 9-10 and 12-16 in further view of the following are rejected along the same rationale, as claims 1-8. (See Geisler device fig. 5, with a processor  and a system fig. 1(Para 18-40 and 70-80)). 

With respect to claims 17-20, claims 17-20 reflect a computer program product comprising a processor and a memory that execute instructions such as those outlined in system claims 1-8 above in a substantially similar manner. Therefore, claims 17-20 in further view of the following are rejected along the same rationale, as claims 1-8. (See Geisler device fig. 5, with a processor  and a system fig. 1(Para 18-40 and 70-80)). 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179